PER CURIAM.
This is a civil action for assault and battery, and the jury awarded the plaintiff $1,200 damages. On motion for appeal defendant contends that the original of a written lease contract should have been introduced in evidence by the plaintiff, and that the instructions did not conform to the allegations of the complaint.
Since the terms of the lease were not in issue and it was entirely irrelevant to *373the cause of action (simply being referred to as showing the relationship of the parties), the best evidence rule does not apply. The instructions were in the form heretofore approved by this Court.
The motion for appeal is denied, and the judgment stands affirmed.